Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2014

                                      No. 04-13-00885-CV

                                 IN RE Gary A. CAMPBELL,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-10935
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
       On February 21, 2014, we notified Appellant Gary A. Campbell that his hand-written,
one-page brief did not comply with Rule 38.1 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 38.1. We struck Appellant’s brief and ordered him to file an amended brief. On
March 3, 2014, Appellant timely filed an amended brief which is sufficient to satisfy our order.
See TEX. R. APP. P. 38.9.
       Appellee’s brief is due to be filed with this court on April 2, 2014. See id. R. 38.6(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court